Title: Thomas Boylston Adams to John Adams, 12 January 1799
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear Sir.
            New York January 12th: 1799.
          
          I arrived at this place yesterday afternoon, in the Ship Alexander Hamilton, after a passage of 46 days— The Season of the year will best explain what kind of weather we have experienced. I thank God that I tread once more the land of my Fathers.
          I shall wait only for my baggage to come on shore and then set out for Philadelphia—where I hope—to meet you in health. It gives me pain that I cannot at the same time embrace both my parents—
          I left my Brother & Sister well at Berlin, as I informed you by the Brig Pulaski and by Capt Jenkins while at Hamburg.
          I have several letters to write and must therefore postpone any information until I reach Philadelphia— The Letters I brought go on by this Post.
          Your Son
          
            T B Adams.
          
        